PD-1418-15

                  No,




                                 IN THE                RECEIVED IN
                        COURT OF CRIMINAL APPEALS   ^OURTOF CRWAL APPEALS
                              AUSTIN, TEXAS              NOV 03 2015

                            Lawrence james,jr         AbelAcosta,Clerk

                                   VS'                         FILED IIM
                           THE STATE OF TEXAS       COURT OF CRIMINAL APPEALS

FROM: Appeal No.13-14-00380-CR                                NOV 0o 2Q15
TRIAL: Cause No. 12-14114, Jefferson County              Abel Acosta, Clerk

            FIRST MOTION FOR EXTENSION OF TIME TO     FILE.

                  PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDEGES OF THE COURT OF CRIMINAL APPEALS:

  Comes now,Lawrence James,Jr, Petitioner, and files an files this
Motion for Extension of Time of (60) Sixty days in which ato file
a Petition for Discretionary Review. In support of this, motion, the
appellant shows the Court the following:


  The Petitioner was convicted in the 252nd District Court of
Jefferson County, Texas of the offense of 1st degree Murder in the
Cause No. 12-14114, Styled State of Texas VS. Lawarence James,Jr.
  The Petitioner appealed to the.Court of Appeals, The Thirteenth
Supreme Judicial District. The case was affirmed on the 15th Day of
October   2015.

                                   II.

The present deadline for filing the Petition for Discretionary
Review is November 14, 2015. The Petitioner has not requested any
extension prior to this request.
                              Ill




            PETITIONERS REQUEST FOR EXTENSION OF TIME:

  This request is based upon facts. Petitioner was not informed of
the decision of the Court of Appeals in affirming his case and hav
ing the right to file a Petition for Discretionary Review until
October 23, 2015. Since that time Petitioner has been attempting
to acquire private legal counsel to represent him in this matter.
His attorney on appeal, Kevin Paula Seklay has informed Petitioner
that she will not be representing him on the Petition for Discret
ionary Review.

  WHEREFORE, Petitioner Prays that this Court will grant this motion
and extend the deadline for filing the Petition for Discretionary
Review in Cause No. 13-14-00380-CR to December 24,2015.




                                        Respectfully Submitted


                                        £   fij/Wuun
                                        LAWRENCE JAME£,JR
                                        Petitioner     P-ro-Se
                                        TDCJ-ID#1940637
                                        EastfTam Unit
                                        2665 Prison Rd#l
                                        Lovelady,Texas 75851
                        CERTIFICATE OF SERVICE



 I certify that a true and correct copy of the above and fore
going First Motion for Extension of Time to File a Petition for
Discretionary Review has been forwarded by U.S. Mail, Postage Pre
paid, first class, to the State Prosecuting Attorney, P.O Box 12405
Austin, Texas 78711, and to the Clerk of the Texas Court of Crimi-
nal Appeals, P.O. Box 12308, Austin ,T:exas78711, on this the      go
Day of OcJ-t>h   ejr   2015




                                                 ^jwti^ e-4
                                            Petitioner Pro




                              DECLARATION



  I Lawrence James,Jr, TDCJ-ID# 1940637, bein presently incarce
rated in the Eastham Unit of the Texas Department Of Criminal
Justice in Houston County, Texas, verify and declare under penalty
of perjury that the foregoing statements are true and correct.
Executed on this the 3o Day of       Qc/*>4^      ,2015.




                                                    fjJU*hj-t
                                                 'AWRENCE JA
                                                 APPELLANT    P
                                                 TDCJ-ID#1940637